Citation Nr: 0739835	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1948 until 
January 1952 and from July 1952 until July 1968.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In October 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  The 
Board granted this motion.

The evidence of record, including the veteran's May 2006 VA 
Form 10-0048, Former POW Medical History, raises a claim for 
service connection for an "intestional disorder" or 
"ulcerative cocitas". However, these matters are not before 
the Board as they have not been prepared for appellate 
review. Accordingly, these matters are REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The veteran's does not have a current diagnosis of PTSD 
incurred in or aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a mental disorder, including PTSD, have not been met. 38 
U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, notice was mailed to the veteran in June 2007.  
Although the notice was provided after the initial decision 
in this claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and requested information regarding the veteran's 
claimed POW status.  The veteran has submitted numerous 
statements to support his claim.  The appellant was afforded 
a VA PTSD examination in September 2006, which included an 
informed opinion specifically relating to the veteran's 
claimed disorder.  

The veteran and his representative have argued that a new VA 
examination is necessary because the September 2006 VA 
examination did not include psychological testing and was 
performed by a psychologist and not a board-certified 
psychiatrist. "Competent medical evidence" is evidence that 
is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). The VA 
examiner has advanced medical training, experience, and had 
the opportunity to examine both the veteran and his claims 
file to provide a competent diagnosis and medical opinion 
concerning the veteran's condition. See Cox v. Nicholson, 20 
Vet. App. 563 (2007) ("VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under § 3.159(a) 
(1)."  Also finding that VA satisfied its duty to assist by 
providing a medical examination performed by a nurse 
practitioner). The VA examiner was qualified through 
education, training, and experience to offer competent 
medical evidence and to determine if further testing was 
necessary to evaluate the veteran. Therefore, the Board finds 
that the examination and associated opinion is adequate for a 
proper adjudication of the appeal. As a result, an additional 
examination is not warranted.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran seeks service connection for PTSD, essentially 
claiming that he has PTSD symptoms, including dreams of his 
combat experiences, due to his service.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). That an 
injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD additionally requires a medical 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful events actually occurred; and 
a link, as established by medical evidence, between current 
symptomatology and the claimed inservice stressor. See 38 
C.F.R. § 3.304(f).


Merits of the Claim
 
The veteran contends that he has PTSD, with symptoms 
including nightmares regarding his combat experiences in 
Korea.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence is against the claim and the appeal will be 
denied.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The evidence clearly supports a finding that the veteran 
served in combat and that he sustained a qualifying stressor 
to support a diagnosis of PTSD. See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The Board also notes that the veteran has claimed that he was 
a prisoner of war (POW) and has essentially contended that 
his time surrounding that experience have contributed to his 
PTSD.  The RO investigated this claim and in June and August 
of 2006 the National Archives and Records Administration 
reported that it was unable to locate the veteran among its 
POW records.  These findings are generally accepted by VA.  
38 C.F.R. § 3.1(y)(1).  

The veteran's service medical records indicate, as shown in a 
March 1965 periodic examination, that the veteran had 
occasional nightmares and nervous trouble following the Korea 
Conflict.  His December 1967 retirement physical notes that 
the veteran had frequent nightmares following his return from 
Korea. No post service medical records relating to treatment 
for PTSD have been identified by the veteran or associated 
with the claims file.

A VA examination was provided to the veteran in September 
2006.  The examiner found that based on the veteran's report, 
it appears that he suffered from PTSD symptoms after his 
return from Korea, but that his symptoms have greatly 
dissipated and he presently experiences nightmares about 
Korea, at most, every six months.  The examiner found the 
evidence to not support a current diagnosis of PTSD.  The 
examiner noted that the veteran does not meet the criteria 
for a diagnosis of PTSD.  Although the veteran continues to 
be bothered by some of his combat experiences, overall the 
examiner found him to be functioning quite well.  

Service connection for PTSD requires a medical diagnosis of 
the disorder, and no such evidence is of record.  The medical 
evidence is against the claim. Simply put, in the absence of 
a present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the September 2006 VA examiner found that it 
appeared that the veteran had PTSD upon returning from Korea 
in the 1950s, such evidence is speculative of a past 
disorder.  Speculation or evidence of a remote possibility 
may not be used to make a determination of service 
connection.  38 C.F.R. § 3.102.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Additionally, the VA examiner specifically found the 
veteran to not currently meet the criteria for a diagnosis of 
PTSD.  

The only other evidence provided as to the veteran's claim 
that he currently has PTSD is his own statements.  Although 
the veteran can provide testimony as to his own experiences 
and observations, the factual question of if he is diagnosed 
with PTSD is a medical question, requiring a medical expert.  
The veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The veteran has failed to support his claim, by failing to 
provide medical evidence demonstrating that he has PTSD.  He 
was advised of the necessity of such evidence by an April 
2006 letter from the RO.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by VA. 38 U.S.C.A. § 5107(a). The veteran was 
clearly advised of the need to submit such evidence.  

Although the veteran clearly served in combat and sustained a 
qualifying stressor, the preponderance of the evidence is 
against a finding that he currently has PTSD.  As the 
evidence of record is against the claim, the benefit of the 
doubt rule does not 


apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The 
veteran's claim for service connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


